 Case 3:18-cv-01322-KAD Document 308-15 Filed 09/29/20 Page 1 of 4




Plaintiff Exhibit O
       Case 3:18-cv-01322-KAD Document 308-15 Filed 09/29/20 Page 2 of 4
                                                 CONFIDENTIAL




From:          Thomas Philip
on behalf of   Thomas Philip
Sent:          11/12J2014 1:3539 PM
To:            Trustees
Subject:       Parent Letter
Attachments:   Drug -Alcohol 201415.docx


T0: Trustees
FROM:TWP
DATE: 11/12/14
RE: Parent Letter

As an FXI,the letter below will be going-out shortly to al.l MS and US parents.

As always,feel free to cal! with any questions

T




 TO: US Parents
 FROM:TWP
 DATE: 11/12/14
 RE: Important Update

                                                                            g    rumors involving a
 The School was contacted ~+esterday by a New York Times reporter inquirin about
 gathering of students from a number of area schools, held several weeks ago.

                                                                             of alcohol by minors and, derived from
 Sources told her that the event at a private home involved consumption
                                                               Her sources   also said that at least two students
 that, may also have involved an incident of sexual assault.
 present, at various points, tilmed portions of the fatherin g on their cell phones.


                                                                             risks compromising the confidentiality
 While reluctant to comment directly on disciplinary matters(as doing so
                                     of the rumors, ultimate ly leading to yesterda  y's inquiry, now,I believe,
 afforded to minors),the persistence
                               from the  School out of respect for you as  a Brunswi  ck parent.
 merits a more full accounting




                                                                          learning ofthe gathering of 9'h-gade
  Several weeks ago, the School responded in a disciplinary fashion after
                                                                       g.
  students to which the New York Times reporter seemed to be referrin

                                                                           of      homeowner. it involved students
  The party was held at a private home, apparently without the knowledge the
                                                              to the attentio n of the Greenwich Police.
  from a number of area schools, and, ultimately, was brought




                                                                                                          WICK0778
       Case 3:18-cv-01322-KAD Document 308-15 Filed 09/29/20 Page 3 of 4
                                                  CONFIDENTIAL




Upon our learning of the event, Bn~nswick responded in line with long-standing School precedent: All
Brunswick students involved were immediately brought through our disciplinary process. In addition, the parent.
who owned the home where the gathering was held was asked to meet with me, and did so.


During the course of our disciplinary inquiry, all Brunswick students present acknowledged they were aware of
the presence of alcohol; they also acknowledged that cell-phone images had been taken at various points, in one
instance by a Brunswick student and in another by anon-Brunswick student. Brunswick has not been liven
access to view these photos.


Brunswick students we questioned were, however,firm in representing that they had not provided the alcohol
for the event, nor did they admit to participating in (or having knowledge o~ any instance of sexual assault.


As of now, police have brought no charges that any act of sexual assault occurred or was committed by any
student present at the party.


As you would expect, derived from our interviews and the boys' responses, those involved were held
accountable for that to which they either a.dn~itted and/or, for what could be proven they did.


All Brunswick studonts present at the event were placed on Disciplinary 'Warning. Two were also Suspended.
As always, it has been made clear (both verbally and in writing)that, should charges be filed by the police or
should further evidence become available, the School reserves the right to take further disciplinary action.


Concurrent to this inquiry, the school learned of yet another party, again involving students from multiple
schools a.i~d of varying ages, at a private home, where alcohol was available.


In the iiastance of the second gathering, too, I spoke with the homeowner, and we also directly questioned
IIrunswick students said to be present. Again, we know of no changes of sexual assault and have uncovered no
evidence leading us'to believe any such event occurred.


 A~oreover, given the pattern of conteanporary teenage social life, it's regrettable but entirely probable that there
 have been, over this same period, still other such gatherings of which we are unaware and....no doubt....there
 will be more yet to come.


 The issue, of course, is that gatherings of'minor•s which iirtentionally or unintentionally involve alcohol neither
 begin nor end well and more often than not ris~C garnering the attention of either the School or the Police....or
 both.


 From our perspective, both events prompted us to remind the entire Middle and Upper School community of
 our expectations in regard to under-ale drinking and the hosting of such parties. A copy ofthe letter recently
 seat to our community is attached..


 It is, as always, critical that the School's disciplinary expectations are both clearly delineated and consistently
 enforced. If any farther facts or charges come forth, the School (as always) resen~es the right to take further
 action.




                                                                                                            WICK0779
       Case 3:18-cv-01322-KAD Document 308-15 Filed 09/29/20 Page 4 of 4
                                                 CONFIDENTIAL




Like our children, as parents and educators, we're all struggling as we encounter and respond to new and
unprecedented circumstances — in which alcohol, drugs, sex, and technology have become a dangerous and
permanent mix iu the challenge of growing up. Ultimately, in this new and much more dangerous environment,
our children will benefit mast from learning how to take responsibility for themselves and their actions, and our
example will always be the most powerful teacher.


Caasequendy, I'm writing today to outline uid account for Brunswick's response thus far, in the Dopes of
putting hurtful rumors to rest —and also to encourage our students and their friends to take and maintain
responsibility for their own actions in i;he days, months, and years ahead. .


1 also feet compelled to emphasize that conversations about such difficult events, in the absence of facts, are
                                                                                                               in
most often damaging. It is important that all adults set the best possible example by taking the greatest care
conversations regarding specific children that  could, in any way,  be construed as adding to rumor.


Please don't hesitate to contact me if you wish to discuss further any aspect of this situation or the School's
related response.


Tom




Thomas W. Philip
Headmaster
Brunswick School
1001~4aher Avenue ~ Greenwich, CT 06830
             ~             (tax)
                            ~ www.biunswickschool.or~




                                                                                                           WICK0780
